Citation Nr: 0612888	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including all related conditions, to include as due to 
exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had military service from February 1964 to 
February 1966.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was transferred to the RO in Pittsburgh, 
Pennsylvania in November 2002.  The veteran testified from 
the latter RO before the undersigned, seated in Washington, 
DC at a videoconference hearing held in April 2004.

In September 2004, the matter was remanded for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The veteran is not shown to have diabetes mellitus, type 
II, or any other disease determined by VA to be associated 
with presumed exposure to Agent Orange in connection with 
service in the Republic of Vietnam during the Vietnam era.  

3.  The evidence of record establishes that the veteran has 
diabetes mellitus, type I, , which was first manifested 
approximately four years after service, and has not been 
found to be related to disease or injury in service, 
including his exposure to herbicides, such as Agent Orange.





CONCLUSION OF LAW

The veteran's diabetes mellitus, type I, and associated 
conditions, was not incurred in or aggravated by active 
service, nor may its incurrence during service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001 and February 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim for service connection, as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claim.

In addition, by way of a November 2001, a March 2003 
Statement of the Case, and September 1998, and November 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, private and VA treatment records, multiple VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this matter has been previously remanded 
for additional development, to include affording the veteran 
an opportunity to be examined in connection with his claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for 
diabetes mellitus, which he contends is attributable to Agent 
Orange exposure during his period of service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for diabetes mellitus is one year.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, VA has conceded exposure in this case.  And 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type II, will be established even though there is 
no record of such disease during service.  Id.; 38 C.F.R. 
§ 3.309(e).

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim.  Central to this determination is the 
Board's finding based on a review of the medical evidence, 
that the veteran suffers from diabetes mellitus, type I, as 
opposed to diabetes mellitus, type II.

The medical evidence in this case consists of the veteran's 
service medical records, medical records from the veteran's 
service with the Army National Guard, private medical 
records, and VA examinations in connection with the claim.  

The veteran's service records do not show indications or a 
diagnosis of diabetes mellitus in service, and the veteran's 
separation examination indicated that the veteran's health 
was normal in all respects upon discharge from active duty.  
In addition, there is no medical evidence that the veteran 
had diabetes mellitus within one year of service.  In this 
regard, the Board observes that the veteran does not contend, 
and the evidence does not show, that he had diabetes mellitus 
of any kind to a compensable degree during service or within 
one year of his discharge.  Indeed, the earliest evidence 
that the veteran had any form of cancer was in 1970, 
approximately four years subsequent to his discharge from 
active duty.  The veteran also testified before the Board in 
April 2004 that he was diagnosed with diabetes mellitus in 
approximately 1970.

The veteran's private medical records contain conflicting 
diagnoses regarding his condition.  The records of the 
veteran's treating endocrinologist indicate ongoing treatment 
since at least 1986 for the veteran's diabetes mellitus.  
This physician diagnosed the veteran's condition as diabetes 
mellitus, type I, as far back as 1986.  The veteran also 
submitted reports from two additional physicians.  One of 
these physicians indicated that he had treated the veteran 
since 1990.  Based on a review of the records of one of the 
veteran's other physicians, this physician opined that the 
veteran had type II diabetes mellitus.  The veteran's 
treating physician, who first diagnosed the veteran with 
diabetes mellitus in 1970, also indicated in an April 2002 
report submitted by the veteran, that the veteran had 
diabetes mellitus type II when diagnosed in 1970.

The veteran has also been afforded three VA examinations in 
connection with his claim.  The first examination was dated 
in August 2001.  The veteran's medical history was reviewed 
and a past history of treatment for diabetes mellitus type I 
was noted.  The veteran was examined and diagnosed with 
diabetes mellitus, type I.  No nexus to his military service 
was indicated by the examiner.  

The veteran was afforded an additional VA examination in 
December 2002.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and also noted that the examination was afforded 
in part in order to determine whether the veteran and type I 
or type II diabetes mellitus.  The veteran's medical history 
was reviewed, including his age when diagnosed and the 
results of his various laboratory results over the years.  
After examination of the veteran and his medical records, the 
veteran was diagnosed with diabetes mellitus, type I.  In 
explaining his diagnosis, the examiner noted the veteran's 
medical history, his various test results, and relevant 
research studies.  The examiner also noted that, generally, 
if a patient is less than 30 years old, not obese, and has 
signs of diabetes mellitus and an elevated FBS, assumption of 
type I diabetes mellitus is made and treated with insulin.  

Finally, the veteran was afforded an additional VA 
examination in September 2005.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
claim.  The veteran's medical history was again noted to 
include the age of onset of his diabetes mellitus at 27 or 28 
back in 1970.  The veteran's medical history and current 
symptoms were noted for the record.  The veteran was examined 
and was again diagnosed with diabetes mellitus, type I.  The 
examiner noted that there was a question regarding the 
veteran's diagnosis, whether his diabetes mellitus is type I 
or type II.  The examiner noted the diagnoses of diabetes 
mellitus type II from two of the veteran's private 
physicians.  The examiner also noted, however, that the 
veteran's treating endocrinologist who, the examiner 
indicated, the veteran has seen 3 to 4 times a year since 
1986, diagnosed the veteran with diabetes mellitus type I.  
The examiner then discussed various diagnostic tests used to 
determine the particular subclass of diabetes mellitus and 
their various shortfalls, but eventually determined that 
because the veteran was approximately 27 years old and not 
obese at the time of his original diagnosis, a clinical 
diagnosed of type I diabetes mellitus would be most likely.  
This, the examiner indicated, was supported by the diagnosis 
and treatment afforded the veteran by his treating 
endocrinologist over the years.  On the question of nexus to 
service, the examiner also stated that, in his opinion, the 
veteran's type I diabetes mellitus is not related to service.  

In light of the foregoing, the Board but must deny this claim 
because the weight of the medical evidence is against a 
finding that the veteran's diabetes mellitus is related to 
service or to any incident of service origin.  As noted 
above, if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for diabetes mellitus type II will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  In this case, however, 
the weight of the medical evidence is against a finding that 
the veteran has diabetes mellitus type II.  In this regard, 
the Board notes that, the veteran has had diagnoses of 
diabetes mellitus type II from two of his private physicians.  
However, the veteran's treating endocrinologist and three VA 
examiners, who have reviewed both the veteran and his claims 
file in connection with the claim, concluded that the 
veteran's condition is type I diabetes mellitus.  The Board 
concludes that these findings should carry the most weight.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

Because the veteran's condition is not among the presumptive 
conditions noted in 38 C.F.R. § 3.309(e), therefore, the 
presumption set out in this section is unavailable in this 
case as a basis for establishing service connection.  And the 
Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition not specifically 
determined by the Secretary to warrant a presumption of 
service connection.  See 67 Fed. Reg. 42,600-42,608 (June 24, 
2002).  

In addition, the medical evidence is also against a finding 
that the veteran's diabetes mellitus is of service origin 
independent of the Agent Orange presumption.  Here the Board 
notes that the veteran's service medical records are silent 
regarding any complaints or diagnosis of diabetes mellitus in 
service or within one year of service.  And the September 
2005 VA examiner specifically found, after reviewing the 
veteran's claims file, that the veteran's condition is not 
related to his service.  

Based on the foregoing, the veteran's claim of service 
connection for diabetes mellitus, including all related 
conditions, must be denied.  Although the Board does not 
question the sincerity of the veteran's conviction that his 
condition is related to his service, to include Agent Orange 
exposure, the Board notes that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the weight of the medical evidence is 
against a showing that the veteran's condition is related to 
service, to include his exposure to herbicides in Vietnam, 
there is no basis upon which to establish service connection.
ORDER

Service connection for service connection for diabetes 
mellitus, including all related conditions, to include as due 
to exposure to herbicides in service, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


